Exhibit 23.1Consent of Independent Registered Public Accounting Firm CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Bluegate Corporation Houston, Texas We hereby consent to the use in this Registration Statement on Form SB-2 of our report dated March12, 2007, relating to the consolidated financial statements of Bluegate Corporation as of December 31, 2006 and 2005 and for the two years then ended. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ Malone & Bailey, PC MALONE & BAILEY, PC www.malone-bailey.com Houston, Texas August 14, 2007
